 
Exhibit 10.2
 
PROMISSORY NOTE

 

U.S. $5,750,000 
March 1, 2009 

 

--------------------------------------------------------------------------------

 
This Promissory Note ("Promissory Note") is issued by
 
Lumea, Inc., a Nevada corporation ("Lumea"), with its principal place of
business at 7430 E. Butherus Dr., Suite C, Scottsdale, Arizona 85260,
 
to
 
Easy Staffing Services, Inc., a Delaware corporation ("Easy"), with its
principal place of business at 33747 N. Scottsdale Rd., Suite 135, Scottsdale,
AZ 85266.
 
RECITALS
 
Lumea and its parent company, EMTA Holdings, Inc., a Nevada corporation ("EMTA")
are parties to an Asset Purchase Agreement dated as of the date of this
Promissory Note (the "Asset Purchase Agreement") by and among Lumea, EMTA, Easy
and Easy's subsidiaries ESSI, Inc., a Delaware corporation ("ESSI"), and Easy
Staffing Services, Inc., an Illinois corporation f/k/a Burton Placement
Services, Inc. ("Burton").
 
Pursuant to Section 1.4 of the Asset Purchase Agreement, Lumea agreed to issue
this Promissory Note as partial consideration for the purchase of the Acquired
Assets.
 
PROMISSORY NOTE
 
NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements ser forth herein, the parties agree and
reaffirm as follows:
 
FOR VALUE RECEIVED, Lumea hereby promises to pay to the order of Easy, or order,
at 33747 N. Scottsdale Rd., Suite 135, Scottsdale, AZ 85266, or such other place
as may be designated in writing by Easy from time to time, in lawful money of
the United States of America and in immediately available funds, the sum of Five
Million Seven Hundred Fifty Thousand Dollars ($5,750,000) together with interest
thereon from the date of this Promissory Note at the rate of Three and
Twenty-Five Hundredths Percent (3.25%) per annum, until paid in full in
accordance with the terms, conditions and provisions as hereinafter set forth in
this Promissory Note.
 
1.            Payments. Lumea will remit to Easy monthly payments of One Hundred
Thousand Dollars ($100,000) on or before the fifth (5th) day of each calendar
month, commencing with calendar month April, 2009. The payments will be
allocated first to accrued but unpaid interest with the remainder of each
payment allocated to principal.
 
2.            Maturity. All then outstanding accrued but unpaid interest and
principal is due on March 1, 2014.



--------------------------------------------------------------------------------


 
3.            Prepayment. Lumea may prepay all or any part of this Promissory
Note without penalty. Any prepayment is to be applied toward the payment of the
principal installments last maturing upon this Promissory Note, that is, in the
inverse order of maturity and without reducing the amount or time of payment of
the remaining obligatory installments.
 
4.            Collateral. This Promissory Note is secured by a Security
Agreement of even date herewith (the "Security Agreement") executed by Lumea as
"Lumea" and Easy as "Secured Party" encumbering all of the assets used in the
business of Lumea (the "Collateral").
 
5.            No Offsets or Deductions. All payments under this Promissory Note
shall be made by Lumea without any offset, decrease, reduction or deduction of
any kind or nature whatsoever.
 
6.            Default.
 
6.1          Cross Defaults. Each of the following shall constitute a default
under this Promissory Note (hereinafter a "Default"):
 
6.1.1        any failure to pay any principal or interest or any other part of
the Obligation pursuant to the provisions contained in this Promissory Note,
when due, and such failure is not remedied within thirty (30) days after receipt
by Lumea of written notice of default given by Easy to Lumea; and
 
6.1.2        an Event of Default, as defined in Section 3.1 of the Security
Agreement.
 
 6.2          Default Remedy. Upon the occurrence of a Default hereunder, Easy
may, in its sole and absolute discretion, declare the entire unpaid principal
balance, together with all accrued and unpaid interest thereon, and all other
amounts and payments due hereunder, immediately due and payable, without notice
of demand, and pursue all rights and remedies available to Easy under this
Promissory Note, the Asset Purchase Agreement and the Security Agreement, or at
law or in equity. The rights and remedies of Easy as provided in this Promissory
Note shall be cumulative and concurrent, and may be pursued singly,
successively, or together against Lumea and any other funds, property or
security held by Easy for payment hereof or otherwise at the sole, absolute,
uncontrolled discretion of Easy. The failure to exercise any such right or
remedy shall in no event be construed as a waiver or release of said rights or
remedies or the right to exercise them at any later time.
 
7.            Waivers. Except as set forth in this Promissory Note, to the
extent permitted by applicable law, Lumea waives and agrees not to assert: (i)
any exemption rights or (ii) demand, diligence, grace, presentment for payment,
protest, notice of nonpayment, nonperformance, extension, dishonor, maturity,
and default. Easy may extend the time for payment of or renew this Promissory
Note or release any party from liability hereunder, and any such extension,
renewal, release or other indulgence shall not alter or diminish the liability
of Lumea except to the extent expressly set forth in a writing evidencing or
constituting such extension, renewal, release or other indulgence.
 
8.            No Waiver by Easy. No delay or failure of Easy in exercising any
right hereunder shall affect such right, nor shall any single or partial
exercise of any right preclude further exercise thereof.
 
9.            Governing Law. This Promissory Note shall be construed in
accordance with and governed by the laws of the State of Arizona, without regard
to principles of conflicts of laws.


2

--------------------------------------------------------------------------------


 
10.          Severability. Every provision of this Promissory Note is intended
to be severable, and if any term or provision hereof is invalid, illegal, or
unenforceable for any reason, the validity, legality, and enforceability of the
remaining provisions hereof will not be affected or impaired thereby, and any
invalidity, illegality, or unenforceability in any jurisdiction will not affect
the validity, legality, or enforceability of any such term or provision in any
other jurisdiction.
 
11.          Binding Nature. The provisions of this Promissory Note are binding
upon and inure to the benefit of the successors and assigns of the parties
hereto.
 
12.          Amendments. No amendment, modification, change, waiver, release, or
discharge hereof and hereunder will be effective unless evidenced by an
instrument in writing and signed by the party against whom enforcement is
sought.
 
13.          Assignment. Easy may e ndorse o r a ssign t his P romissory No to w
ithout t he c onsent o f Lumea. Lumea may not assign this Promissory Note
without the prior written consent of Easy, which consent may be given or
withheld in Easy's sole discretion.
 
IN WITNESS WHEREOF, Lumea has executed this Promissory Note as of the date first
set forth above.
 
 
 
LUMEA, INC.,
a Nevada corporation
             
 
  
 
By:
/s/ Edmond L. Lonergan           Edmond L. Lonergan, President  

 
 
3

--------------------------------------------------------------------------------


 
 
PROMISSORY NOTE

 

U.S. $3,000,000 
March 1, 2009 

 

--------------------------------------------------------------------------------

 
This Promissory Note ("Promissory Note") is issued by
 
Lumea, Inc., a Nevada corporation ("Lumea"), with its principal place of
business at 7430 E. Butherus Dr., Suite C, Scottsdale, Arizona 85260,
 
to
 
Easy Staffing Services, Inc., a Delaware corporation ("Easy"), with its
principal place of business at 33747 N. Scottsdale Rd., Suite 135, Scottsdale,
AZ 85266.
 
RECITALS
 
Lumea and its parent company, EMTA Holdings, Inc., a Nevada corporation ("EMTA")
are parties to an Asset Purchase Agreement dated as of le date of this
Promissory Note (the "Asset Purchase Agreement") by and among Lumea, EMTA, Easy
and Easy's subsidiaries ESSI, Inc., a Delaware corporation ("ESSI"), and Easy
Staffing Services, Inc., an Illinois corporation f/k/a Burton Placement
Services, Inc. ("Burton").
 
Pursuant to Section 1.4 of the Asset Purchase Agreement, Lumea agreed to issue
this Promissory Note as partial consideration for the purchase of the Acquired
Assets.
 
PROMISSORY NOTE
 
NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements ser forth herein, the parties agree and
reaffirm as follows:
 
FOR VALUE RECEIVED, Lumea hereby promises to pay to the order of Easy, or order,
at 33747 N. Scottsdale Rd., Suite 135, Scottsdale, AZ 85266, or such other place
as may be designated in writing by Easy from time to time, in lawful money of
the United States of America and in immediately available funds, the sum of
Three Million Dollars ($3,000,000) together with interest thereon from the date
of this Promissory Note at the rate of Three and Twenty-Five Hundredths Percent
(3.25%) per annum, until paid in full in accordance with the terms, conditions
and provisions as hereinafter set forth in this Promissory Note.
 
1.            Payments. Lumea will remit to Easy monthly payments of Zero
Dollars ($0.00) on or before the fifth (5th) day of each calendar month,
commencing with calendar month April, 2009. The payments will be allocated first
to accrued but unpaid interest with the remainder of each payment allocated to
principal.
 
2.            Maturity. All then outstanding accrued but unpaid interest and
principal is due on March 1, 2014.



--------------------------------------------------------------------------------


 
3.            Prepayment. Lumea may prepay all or any part of this Promissory
Note without penalty. Any prepayment is to be applied toward the payment of the
principal installments last maturing upon this Promissory Note, that is, in the
inverse order of maturity and without reducing the amount or time of payment of
the remaining obligatory installments.
 
4.            Collateral. This Promissory Note is secured by a Security
Agreement of even date herewith (the "Security Agreement") executed by Lumea as
"Lumea" and Easy as "Secured Party" encumbering all of the assets used in the
business of Lumea (the "Collateral").
 
5.            No Offsets or Deductions. All payments under this Promissory Note
shall be made by Lumea without any offset, decrease, reduction or deduction of
any kind or nature whatsoever.
 
6.            Default.
 
6.1          Cross Defaults. Each of the following shall constitute a default
under this Promissory Note (hereinafter a "Default"):
 
6.1.1       any failure to pay any principal or interest or any other part of
the Obligation pursuant to the provisions contained in this Promissory Note,
when due, and such failure is not remedied within thirty (30) days after receipt
by Lumea of written notice of default given by Easy to Lumea; and
 
6.1.2       an Event of Default, as defined in Section 3.1 of the Security
Agreement.
 
 6.2         Default Remedy. Upon the occurrence of a Default hereunder, Easy
may, in its sole and absolute discretion, declare the entire unpaid principal
balance, together with all accrued and unpaid interest thereon, and all other
amounts and payments due hereunder, immediately due and payable, without notice
of demand, and pursue all rights and remedies available to Easy under this
Promissory Note, the Asset Purchase Agreement and the Security Agreement, or at
law or in equity. The rights and remedies of Easy as provided in this Promissory
Note shall be cumulative and concurrent, and may be pursued singly,
successively, or together against Lumea and any other funds, property or
security held by Easy for payment hereof or otherwise at the sole, absolute,
uncontrolled discretion of Easy. The failure to exercise any such right or
remedy shall in no event be construed as a waiver or release of said rights or
remedies or the right to exercise them at any later time.
 
7.            Waivers. Except as set forth in this Promissory Note, to the
extent permitted by applicable law, Lumea waives and agrees not to assert: (i)
any exemption rights or (ii) demand, diligence, grace, presentment for payment,
protest, notice of nonpayment, nonperformance, extension, dishonor, maturity,
and default. Easy may extend the time for payment of or renew this Promissory
Note or release any party from liability hereunder, and any such extension,
renewal, release or other indulgence shall not alter or diminish the liability
of Lumea except to the extent expressly set forth in a writing evidencing or
constituting such extension, renewal, release or other indulgence.
 
8.            No Waiver by Easy. No delay or failure of Easy in exercising any
right hereunder shall affect such right, nor shall any single or partial
exercise of any right preclude further exercise thereof.
 
9.            Governing Law. This Promissory Note shall be construed in
accordance with and governed by the laws of the State of Arizona, without regard
to principles of conflicts of laws.
 
2

--------------------------------------------------------------------------------


 
10.          Severability. Every provision of this Promissory Note is intended
to be severable, and if any term or provision hereof is invalid, illegal, or
unenforceable for any reason, the validity, legality, and enforceability of the
remaining provisions hereof will not be affected or impaired thereby, and any
invalidity, illegality, or unenforceability in any jurisdiction will not affect
the validity, legality, or enforceability of any such term or provision in any
other jurisdiction.
 
11.          Binding Nature. The provisions of this Promissory Note are binding
upon and inure to the benefit of the successors and assigns of the parties
hereto.
 
12.          Amendments. No amendment, modification, change, waiver, release, or
discharge hereof and hereunder will be effective unless evidenced by an
instrument in writing and signed by the party against whom enforcement is
sought.
 
13.          Assignment. Easy may endorse or assign this Promissory Note without
the consent of Lumea. Lumea may not assign this Promissory Note without the
prior written consent of Easy, which consent may be given or withheld in Easy's
sole discretion.
 
IN WITNESS WHEREOF, Lumea has executed this Promissory Note as of the date first
set forth above.
 
 
 
LUMEA, INC.,
a Nevada corporation
             
 
  
 
By:
/s/ Edmond L. Lonergan           Edmond L. Lonergan, President  

 
3

--------------------------------------------------------------------------------

